Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 17/561,852, METAL ROOF MOUNTING BRACKETS, filed on 12/24/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5, “threaded hole” is indefinite because figures 11-15 do not show the hole having the threaded surface.  In this office action, the examiner is considering the hole is designed for the bolt to thread therein.
Claim 1, line 11, “width-adjustable” should be changed to ---width adjustable--- for clarification.
Claims 2-4 are rejected as depending on rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent Application Publication # 2018/0002936 to Murphy.
	Murphy teaches an adjustable bracket comprising a bolt (19), a top bracket (4) having a flat surface with a slot for receiving the bolt and a bottom bracket (5) having a flat portion with a threaded hole for receiving the bolt.  Wherein the adjustable bracket is assembled by placing the bolt through the slot of the top bracket and the bolt being secured to the threaded hole of the bottom bracket.  Once the bolt is placed through the top bracket and placed in the threaded hole of the bottom bracket, the slot in the top bracket allows adjustment of a width of the adjustable bracket until the bolt is tightened into the threaded hole of the bottom bracket.  The adjustable bracket includes a first foot (6) formed by the top bracket and a second foot (7) formed by the bottom bracket.


    PNG
    media_image1.png
    572
    915
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy.
	Murphy teaches the first foot having hole (15) and the second foot having hole (16) but fails to teach plurality of holes for the first foot and the second foot.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added additional hole for each foot to provide additional security for retaining the first foot and second foot on an object.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of US Patent Application Publication # 2005/0045785 to Cohen.
	Murphy teaches the first foot having hole (15) and the second foot having hole (16) but fails to teach plurality of holes for the first foot and the second foot.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added additional hole for each foot to provide additional security for retaining the first foot and second foot on an object.
	Murphy teaches the first foot and the second foot but fails to teach the first foot having a curved shape and the second foot having a curved shape.  Cohen teaches the first foot and second  having a curved shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of first foot and second foot with curved shape as taught by Cohen to provide “a universal mounting system is provided that conforms to the shape of many different deck rails” (section 0013 in Cohen’s invention). 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication # 2007/0262219 to Hutter III
US Patent # 5,822,918 to Helfman et al.
US Patent # 5,984,249 to Cohen
US Patent Application Publication # 2005/0284995 to Hutter, III
US Patent # 7,243,449 to Wichmann
US Patent # 7,735,800 to Lunato et al.
US Patent # 8,561,355 to Canvarro
US Patent Application Publication # 2018/0245356 to Muth
The cited references above teach two adjustable brackets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        9/14/22